In an action to recover for property damages, plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated September 11,1980, which granted defendant’s motion to dismiss the complaint. Order reversed, with $50 costs and disbursements, and defendant’s motion to dismiss the complaint is denied. Defendant’s time to answer is extended until 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. To the extent that plaintiff alleges acts of willful misconduct or gross negligence on the part of *846defendant, his action is not barred by the release executed by him (see Gross v Sweet, 49 NY2d 102). We note that defendant’s reliance on the Statute of Limitations has apparently been abandoned on appeal. Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.